DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the video files" in line 8.  Besides the “video file” recited in claims 1-2, it is not clear where the other “video files” are coming from. Thus, there is insufficient antecedent basis for the limitation “the video files” besides the video file recited in claims 1-2 in the claim.
Claim 8 depends on claim 7 thus inheriting the rejected feature.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. 
Claim 10 and 13 recite “a computer readable storage medium”. However, in the state of the art, transitory signals are commonplace as a medium for temporarily storing and transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer readable storage medium" covers a signal per se." 
A “magnetic, optical, electromagnetic, infrared, … or propagation medium” is neither a process nor a product, (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101. Rather, a “magnetic, optical, electromagnetic, infrared, … or propagation medium” is a form of energy, in the absence of any physical structure or tangible material.
The Examiner suggests amending the claim to recite the “computer readable storage medium” as “non-transitory computer-readable storage medium” to include tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US 2016/0379410 A1 – hereinafter Sharma).
Regarding claim 1, Sharma discloses a video playing method for synchronously displaying AR information, comprising steps of: S1: capturing a video code stream containing AR information by an AR camera ([0016]; [0029] – capturing a video stream containing AR information as further described in at least [0017]); S2: extracting the AR information from the video code stream frame by frame ([0017]; [0029] – extracting AR information from the video stream frame by frame to generate augmented reality data), generating subtitle information during said extraction (0020]-0021] – generating text representing the augmented reality data), and storing the subtitle information as a subtitle file ([0020]-[0021] – storing the metadata representing augmented reality data as a text file, which corresponds to the recited subtitle file); S3: storing the video code stream after said extraction as a video file ([0020]-[0021] – storing the video file); S4: combining the subtitle file with the video file to create a general video file ([0030] - combining the video data with the formatted AR data to create video with embedded AR metadata); and S5: parsing and playing the general video file on a third-party player ([0023]; [0025]-[0026] – parsing and playing the general video file on third-party players, including those that are not AR capable).
Regarding claim 2, Sharma also discloses the subtitle information comprises display time, display coordinates and display contents for each of the AR information ([0021]-[0022]).
1 frame of the video code stream and disappears in a V2 frame, time of the V1 frame is indicated as t1 time of the V2 frame is indicated as t1 and time of a first frame of the video code stream is indicated as t0, determining a starting display time of the AR information with a difference between t1 and t0, and an ending display time of the AR information with a difference between t2 and t0 ([0020]; [0027] – start and stop timestamps).
Regarding claim 6, Sharma also discloses the display contents are text contents of the AR information ([0019]).
Claim 9 is rejected for the same reason as discussed in claim 1 above in view of Sharma also disclosing video playing device ([0013]; Fig. 1 – a smartphone or a tablet) for synchronously displaying AR information, comprising: a processor (Fig. 1- processor 112 of the smartphone or the tablet), a memory (Fig. 1 – memory of a smartphone or a tablet), and computer programs stored in the memory and configured to be executed by the processor, wherein the video playing method according to claim 1 is achieved when the processor executes the computer programs (Fig. 1 – programs stored in the memory of a smartphone or a tablet to be executed by the processor).
Claim 10 is rejected for the same reason as discussed in claim 1 above in view of Sharma also disclosing a computer readable storage medium, comprising one or more computer instructions, wherein the video playing method according to claim 1 is performed when the computer instructions are run ([0013]; Fig. 1 – a memory of a smartphone or a tablet storing program instructions to perform the method when the instructions are executed).
Claim 11 is rejected for the same reason as discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 6 above.
Claim 13 is rejected for the same reason as discussed in claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as discussed in claims 1-3, 6, and 9-13 above.
Regarding claim 7, Sharma also discloses the step of S2 specifically comprises: according to different display contents of the AR information and/or different targets corresponding to the AR information, forming different types of AR information based on a preset rule, extracting the different types of AR information from the video code stream, and storing the subtitle information as different subtitle files ([0017]; [0029] – indicated as types of ROI, metadata for each ROI is recorded ); and the step of S4 specifically comprises: combining the subtitle files or a portion of the subtitle files with the video files to create the general video file ([0030]).
Sharma does not disclose the combining in step S4 is upon a user request.

Thus, one skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate the combining of subtitle files with the video files according to a user request to provide the user with more control of the process.
Regarding claim 8, Sharma also discloses upon a user request, parsing and playing the subtitle files or a portion of the subtitle files and the video files on the third-party player ([0023]; [0025]-[0026] – at least a upon a user request to play back the final video file, parsing and playing the subtitle files or a portion of the subtitle files the video files).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claims 1-3, and 6-13 above, and further in view of Guthrie (US 2018/0061037 A1 – hereinafter Guthrie).
Regarding claim 4, see the teachings of Sharma as discussed in claim 2 above. However, Sharma does not disclose calculating the display coordinates (Δx, Δy), according to parameters of the AR camera during each frame of the video capturing and a three-dimensional coordinate (p, t) of a target appeared in each frame of the video code.
Guthrie discloses calculating display coordinates (Δx, Δy), according to parameters of an AR camera during each frame of the video capturing and a three-dimensional coordinate (p, t) of a target appeared in each frame of the video code stream and corresponding to the AR information, wherein p and t respectively represent horizontal angles and vertical angles of the AR information in a three-dimensional ([0092]-[0098]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Guthrie into the method taught by Sharma to speed up the displaying process since the information needs not to be calculated at the display time.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG Q DANG/Primary Examiner, Art Unit 2484